DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 7/26/21, are acknowledged and accepted.
Allowable Subject Matter
Claims 1, 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses an in-vehicle display system comprising an optical fiber holographic projection portion and a holographic image display portion, the optical fiber holographic projection portion being configured to holographically project image information of a vehicle component onto the holographic image display portion, and the holographic image display portion being configured to present an original image of the vehicle component, wherein the optical fiber holographic projection portion comprises: a first light source configured to generate light; and an optical fiber assembly optically coupled to the first light source and configured to transmit the light, split the light into a detection light and a reference light, transmit and illuminate the detection light onto the vehicle component, transmit and illuminate the detection light reflected by the vehicle component onto the holographic image display portion, and directly transmit and illuminate the reference light onto the holographic image display portion, wherein the  the prior art fails to teach or reasonably suggest that, the optical fiber assembly further includes a second optical fiber subassembly that includes a first detection optical fiber, a second detection optical fiber, a first optical fiber beam expander, a second optical fiber beam expander, and a third optical fiber beam expander, the first detection optical fiber configured to transmit the detection light is connected to the optical fiber beam splitter at one end, and connected to the first optical fiber beam expander at the other end, the first optical fiber beam expander is arranged opposite the vehicle component and illuminates the detection light onto the vehicle component, the second optical fiber beam expander is arranged opposite the vehicle component and receives the detection light reflected by the vehicle component, the second detection optical fiber configured to transmit the reflected detection fight is connected to the second optical fiber beam expander at one end, and connected to the third optical fiber beam expander at the other end, and the third optical fiber beam expander is arranged opposite the holographic image display portion, and illuminates 
Claims 5-17 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872